     Case 2:18-cv-03267-JAM-DMC Document 29 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARON MIRON,                                      No. 2:18-CV-3267-JAM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    J. KRPAN,
15                      Defendant.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. 1983. Pending before the Court is Defendant’s motion to modify the discovery and

19   scheduling order (ECF No. 28). Good cause appearing, the Court grants Defendant’s motion to

20   extend the discovery deadline and the dispositive-motion deadline an additional ninety days, up to

21   and including November 26, 2020, and February 25, 2021, respectively.

22                 IT IS SO ORDERED.

23

24   Dated: September 10, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
